Citation Nr: 0834527	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  05-02 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation, in excess of 40 
percent, for spondylolisthesis L5-S1, possible old end plate 
fracture at L4, and degenerative joint disease and disc 
disease of the lumbar spine.

2.  Entitlement to an initial evaluation in excess of 50 
percent for adjustment disorder with depressed mood.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to July 
1970.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from October 2003 and April 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Lincoln, Nebraska (RO).  

In an October 2003 decision, the RO continued a 40 percent 
evaluation for spondylolisthesis of L5-S1, possible old end 
plate fracture at L-4, and degenerative joint and disc 
disease of the lumbar spine.  In an April 2005 decision, the 
RO granted service connection for adjustment disorder with 
depressed mood and assigned a 10 percent evaluation effective 
November 26, 2004.  In a subsequent decision in July 2007, 
the RO granted an increased 50 percent evaluation for 
adjustment disorder with depressed mood effective November 
26, 2004, the date of the initial claim for service 
connection.  

The Board remanded the case to the RO for further development 
in February 2007.  Development has been completed and the 
case is once again before the Board for review.


FINDINGS OF FACT

1.  The veteran has lumbar spine disease with spondylosis, 
spondylolisthesis, facet degenerative joint disease, and 
intervertebral disc disease.  His back disability is 
manifested by chronic back pain with weekly flare-ups, 
limitation of motion of the lumbar spine with pain, and 
antalgic gait.  He receives epidural steroid injections for 
pain.  

2.  The veteran's adjustment disorder with depressed mood 
does not result in occupational and social impairment with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, and mood.  

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for spondylolisthesis L5-S1, possible old end plate fracture 
at L4, and degenerative joint disease and disc disease of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2003) and Diagnostic Codes 
5010, 5242, 5243 (2007).

2.  The criteria for an initial evaluation in excess of 50 
percent for adjustment disorder with depressed mood have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 4.1- 4.14, 4.125-4.130, 
Diagnostic Code 9434 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In March 
2004, September 2005, August 2007, and May 2008 notice 
letters, VA informed the veteran of the evidence necessary to 
substantiate his claims, evidence VA would reasonably seek to 
obtain, and information and evidence for which the veteran 
was responsible.  March 2006, August 2007, and May 2008 
letters provided the veteran with notice of the type of 
evidence necessary to establish a disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate his or her a claim: (1) the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  With respect to the veteran's claim 
for an increased evaluation for spondylolisthesis L5-S1, and 
degenerative joint disease and disc disease of the lumbar 
spine, the veteran was provided pertinent information in 
accordance with Vazquez-Flores v. Peake in the VCAA notices 
cited above in a May 2008 notice letter. 

Fully compliant VCAA notice was not received prior to the 
initial rating decision.  Despite the inadequate timing of 
this notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency by issuing the fully compliant VCAA notice 
prior to readjudicating the case in March 2008 and June 2008 
supplemental statements of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  
There is no indication that any notice deficiency reasonably 
affects the outcome of this case.  

The veteran's service medical records, VA and private 
treatment records, and VA examinations have been associated 
with the claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Background and Evidence

1.  Lumbar Spine

An August 2003 VA examination reflects worsening back pain.  
The veteran had two epidural injections in May 2003.  Flare-
ups occurred with driving, standing, sitting, and lifting.  
The veteran left work early one to two times a month due to 
back pain.  He used a back brace.  He denied incapacitating 
episodes of back pain or bed rest prescribed by a physician.  
He complained of numbness in both legs.  Physical examination 
was noted to be limited because the veteran appeared quite 
uncomfortable.  The veteran had pain with standing up and 
sitting down.  He had 0 to 35 degrees forward flexion; he 
could not perform posterior extension; he had 0 to 15 degrees 
right and left lateral flexion with moderate difficulty; and 
0 to 20 degrees right and left rotation with pain.  It was 
noted that pain was present prior to range of motion testing.  
The veteran was able to forward flex from 0 to 25 degrees, 
then abruptly stopped due to pain.  He exhibited moderate to 
marked pain, marked weakness, marked fatigability, and mild 
incoordination secondary to severe pain.  The veteran had an 
antalgic gait.  His posture was hunched forward.  Straight 
leg rising could not be performed.  The veteran was assessed 
with spondylolisthesis at L5-S1 bilaterally with entrapment 
of the L5 nerve roots, chronic mechanical low back strain, 
and radiculopathy symptoms involving both lower extremities.  

Private treatment reports from the Bainbridge Sextro Clinic 
dated from 2003 to 2005 show that the veteran has been 
diagnosed with symptomatic spondylolisthesis L5-S1 
bilaterally with entrapment of the L5 nerve roots and mild 
degenerative arthritis of his hip.  The veteran was treated 
with prednisone and epidural steroids were recommended.  
Treatment notes dated in June 2003 reflect sciatic neuropathy 
with characteristic pain and demonstrable muscle spasms.  An 
April 2004 treatment report from the Bainbridge Sextro Clinic 
shows that the veteran had 35 degrees flexion, 15 degrees 
extension, 15 degrees lateral bending to the left, 20 degrees 
lateral bending to the right, and 15 degrees left and right 
rotation in the lumbar spine.  

VA treatment records dated in 2004 show that the veteran had 
severe L5-S1 spondylolisthesis with degenerative disk 
disease.  He had diffuse spasm in the low back.  He was 
treated with epidural steroid injections by a private 
physician.  

Treatment reports from a private chiropractor dated in 2006 
and 2007 show that the veteran was seen for low back pain, 
which was occasionally very painful.  

VA treatment records dated from 2006 to 2008 show that the 
veteran continued to receive epidural steroid injections 
every few months for spinal stenosis, chronic lower back 
pain, and lumbar radiculopathy.  A January 2008 VA note 
reflects a diagnosis of chronic lower back pain associated 
with intervertebral disc syndrome.  

A May 2007 VA examination shows that the veteran's lumbar 
spine condition included EMG confirmed L5 radiculopathy into 
the right lower extremity.  A MRI in 2003 demonstrated 
degenerative changes with spondylolisthesis, bilateral L5 
spondylolysis, and neural foraminal narrowing.  The veteran 
described persistent low back pain, and pain into the 
sacroiliac regions of the buttocks bilaterally.  He described 
radicular symptoms to the lower extremities.  The veteran had 
numerous epidural injections and reported that he received up 
to 30 days of relief from his symptoms following epidural 
shot.  His last epidural was in April 2007.  The veteran also 
took oral medications for pain and had chiropractic care.  
The veteran described flare-ups that occurred on a weekly 
basis of a severe degree.  A flare-up lasted hours and up to 
two days.  During flare-ups he had decreased mobility, 
difficulty sleeping, increased pain.  The veteran left work 
early and on average one day every two weeks.  He described 
no complete days of bed rest or days of incapacity in the 
past year.  He wore a back brace most of the time and had 
done so for the last number of years.  He used a cane around 
the house.  

The VA examiner indicated that the veteran's back disability 
was progressively worse since onset.  The veteran had no 
history of neoplasms.  He had a history of fatigue, decreased 
motion, stiffness, weakness, spasms, pain, flare-ups, and 
additional functional limitation during flare-ups as 
described above.  On physical examination of the spine, the 
veteran had no spasm or atrophy.  There was guarding on the 
right side, pain with motion, and tenderness.  The spine was 
symmetrical, the veteran had lumbar flattening, and gait was 
antalgic.  The veteran had active hip flexion and extension 
against full resistance and impairment in sensation to light 
touch in the left lower extremity.  Lower extremity reflexes 
were normal.  On examination of the lumbar spine, the veteran 
had 0 to 20 degrees extension with pain at 10 degrees; 0 to 
45 degrees flexion with pain at 30 degrees; 0 to 20 degrees 
left and right lateral bending with pain at 15 degrees; and 0 
to 20 degrees left and right rotation, with pain at 10 
degrees.  The examiner stated that there was some increase in 
pain without additional weakness, excess fatigability, 
incoordination, lack of endurance, or additional loss in 
range-of-motion with repetitive use.  January 2006 MRI was 
reviewed and EMG studies showed mild chronic L5 radiculopathy 
in the right lower extremity.  The veteran was employed full 
time at the time of the examination.  He left work early once 
every two weeks due to back pain.  The veteran had been 
assigned different duties at work and had increased 
absenteeism due to his service-connected back disability.  
The veteran had decreased mobility, problems with lifting and 
carrying, and difficulty reaching due to pain.  His back 
disability resulted in moderate to severe effects on usual 
daily activities.  

During an August 2007 VA examination, the veteran was noted 
to have a history of fatigue, decreased motion, stiffness, 
weakness, spasms, and severe, constant pain in the lumbar 
spine.  The veteran described radiating pain in the right 
leg.  He veteran reported that he had fallen seven times in 
the last five months because his right leg would give away.  
The veteran had flare-ups on a weekly basis, lasting three to 
seven days.  Spinal flare-ups were severe.  The examiner 
stated that the veteran had weekly incapacitating episodes in 
the thoracolumbar region during the last 12 month period, 
about 50 times, lasting one to two days.  The veteran used a 
brace for his back and was unable to walk more than a few 
yards.  

On objective examination, the veteran had spasm, guarding, 
pain with motion, tenderness and weakness in the 
thoracolumbar spine.  There was no atrophy.  Muscle spasm, 
tenderness, and guarding were not severe enough to be 
responsible for abnormal gait or spinal contour.  Inspection 
of the spine shows that the pelvis was tilted left and the 
veteran's head was flexed forward 20 degrees.  The veteran 
had lumbar lordosis.  Motor examination was normal with 
active movement against full resistance in all extremities.  
Sensory examination shows that the veteran had impairment in 
right lower extremity vibration, pain (pinprick), light 
touch, and position sense.  Reflexes were normal.  Range of 
motion testing shows that the veteran had 0 to 10 degrees 
flexion with pain at 5 degrees.  The veteran was only able to 
do one repetition of flexion because of pain.  He had 0 to 10 
degrees extension with pain at 5 degrees; 0 to 15 degrees 
left lateral rotation with pain at 5 degrees; 0 to 10 degrees 
right lateral rotation with pain at 5 degrees; 0 to 20 
degrees left lateral flexion with pain at 10 degrees; and 0 
to 10 degrees right lateral flexion with pain at 5 degrees.  
On right lateral rotation and right lateral flexion, the 
veteran had loss of motion from 0 to 5 degrees on repetitive 
motion due to pain.  The veteran did not have ankylosis of 
the cervical or thoracolumbar spine.  

X-rays were reviewed.  The veteran was diagnosed with lumbar 
spine disease with spondylosis, spondylolisthesis, facet 
degenerative joint disease; and foraminal narrowing right 
side radiculopathy with sensory loss in the foot.  At the 
time of examination, the veteran was employed full time.  He 
had lost two weeks from work in the last 12 month period due 
to back pain.  The examiner noted that the veteran's 
disability resulted in significant effects on the veteran's 
usual occupation including increased absenteeism, and 
resulted in moderate to severe effects on his usual daily 
activities.  

2.  Adjustment Disorder with Depressed Mood

VA mental health outpatient treatment notes dated from 2005 
to 2008 show that the veteran has been diagnosed with post-
traumatic stress disorder (PTSD), depression, dysthymia, and 
major depressive disorder.  Mental health treatment notes 
show that the veteran was depressed and irritable, and had 
difficulty with sleep.  Mental status examinations show that 
the veteran's grooming and hygiene were good; motor behavior 
ranged from retarded/slow to normal to restless; mood was 
depressed and irritable; speech and thought process were 
within normal limits; insight was poor to fair; and the 
veteran denied suicidal or homicidal ideation.  The veteran's 
thought content was consistently noted to be pessimistic.  
The majority of the veteran's VA treatment reports reflect a 
GAF score of 50.  However, in March 2005 the veteran had a 
lower GAF score of 41, and in March 2008, he had a higher GAF 
score of 58.  

An October 2006 VA examination included a review of the 
claims file.  The veteran was seen at VA for psychiatric care 
and had been on a number of antidepressants that had not 
helped or caused side effects.  The examiner noted that the 
veteran had been married for 21 years, had a good support 
system, and had friends.  Symptoms of depression included 
difficulty sleeping and nightmares.  The veteran was tired 
due to sleep problems and did not want to let this interfere 
with his ability to be an effective teacher.  He was very 
conscientious about his teaching, and received additional 
certification for his level of excellence in teaching.  His 
energy level was low and his concentration was variable.  He 
reported at times feeling slowed down, and at other times 
agitated.  He had irritability but was never violent.  A 
mental status examination shows that the veteran was neatly 
groomed, psychomotor activity was unremarkable, and speech 
was spontaneous and clear.  The veteran was cooperative, 
mildly irritable and dysphoric.  He was able to do serial 
sevens and was able to spell a word forward and backward.  He 
was oriented, thought process was logical, there were no 
delusions, and intelligence was above average.  The veteran 
had sleep impairment.  He did not exhibit inappropriate 
behavior, obsessive or ritualistic behavior, and he did not 
have panic attacks, homicidal or suicidal thoughts.  He was 
able to maintain minimum personal hygiene.  There were no 
problems with activities of daily living.  Memory, recent and 
remote, were normal.  The examiner stated that the mental 
status examination was consistent with depression.  The 
veteran was employed full time at the time of the VA 
examination.  

The veteran was assessed with adjustment disorder with 
depressed mood.  He had a GAF score of 66.  The examiner 
stated that the GAF of 66 indicated a mild level of 
dysfunction.  The veteran was not on medication for 
depression but was on trazodone for sleep.  He had been seen 
for individual therapy and for psychotherapy.  The examiner 
stated that the veteran did not have total occupational and 
social impairment due to mental disorder signs and symptoms.  
The veteran's symptoms did not result in deficiencies in 
judgment, thinking, family relations, work, or mood.  The 
veteran did not have reduced reliability and productivity due 
to mental disorder symptoms.  He did not have occasional 
decrease in work efficiency or intermittent periods of 
inability to perform occupational tasks due to his symptoms.  
The examiner indicated that the veteran's symptoms were 
transient or mild and he had decreased work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress.  The examiner stated that the veteran's 
depressive symptoms were mild and had not affected his 
ability to perform his teaching.  

The veteran submitted a July 2007 private psychological 
evaluation.  The veteran was last seen in May 2005.  Dr. M.C. 
indicated that the veteran was extremely depressed and that 
his psychiatric symptoms had increased.  The veteran reported 
symptoms of sleep difficulty and nightmares.  The veteran was 
working at the time of the examination, but he reported that 
his boss felt he had "a bad attitude."  Dr. M.C. also noted 
marital difficulties due to the veteran's irritability and 
absence of emotional intimacy.  The veteran did not socialize 
outside of the house.  Dr. M.C. indicated that the veteran's 
depression and anxiety interfered with his employment.  

A mental status examination shows that the veteran's speech 
was logical, but he had ruminating thoughts.  The veteran had 
severe anxiety and depression.  He was free of psychotic 
symptoms, but again it was noted that the veteran had 
ruminating thoughts.  Sensorium was within fair limits, the 
veteran was oriented, fund of general knowledge was below 
fair, he had general difficulty with immediate recall, and 
was unable to complete serial 7's.  Attentiveness and 
concentration were poor.  Insight was fair and judgment was 
failing.  The veteran was assessed with PTSD; adjustment 
disorder with anxiety and depression; and major depression, 
moderate, recurrent with melancholia.  The veteran had a GAF 
score of 47/50.  Dr. M.C. stated that the veteran was 
experiencing a severe exacerbation of his diagnosed 
psychological conditions.  He felt that the depression was 
augmented due to the veteran's back and hip pain, fatigue, 
and insomnia.  The examiner noted that the veteran had 
psychomotor lethargy associated with his anxiety and 
depression, and problems with immediate recall and insomnia.  

C.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2007).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  

The CAVC has held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  

The Board has considered whether a staged rating is for 
consideration; however, the evidence of record does not 
establish distinct time periods where the veteran's service-
connected disabilities result in symptoms that would warrant 
different ratings.



1.  Lumbar Spine

VA has in recent years twice amended the pertinent criteria 
for rating spinal disabilities, in 2002 and in 2003.  
However, the current appeal as to the veteran's back 
disability arises from a July 2003 claim for increase.  Thus, 
during the pendency of this appeal, VA amended the rating 
schedule only once for evaluating disabilities of the spine 
under 38 C.F.R. § 4.71a.  The most recent revisions, codified 
in Diagnostic Codes 5235 through 5243, became effective on 
September 26, 2003.  61 Fed. Reg. 51,457; 68 Fed. Reg. 51,458 
(Aug. 27, 2003); See also 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2007).  The new criteria include a revision of 38 
C.F.R. § 4.71a, to include Plate V, Range of Motion of 
Cervical and Thoracolumbar Spine.  The Board is required to 
consider the claim in light of both the former and revised 
schedular rating criteria.  VA's Office of General Counsel 
has determined that the amended rating criteria, if favorable 
to the claim, can be applied only for periods from and after 
the effective date of the regulatory change.  However, both 
the old and the new regulations will be considered for the 
period after the change was made.  See VAOPGCPREC 3-00; 38 
U.S.C.A. § 5110(g) (West 2002).  The old criteria are for 
consideration for the entire appeal period.  

Notably, VA has not amended the criteria for rating 
arthritis.  In this regard, degenerative arthritis is rated 
based on limitation of motion under the appropriate 
diagnostic codes for the specific joint involved. 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2007).  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003. 
Id.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Id.  In the absence of limitation 
of motion, a 10 percent evaluation is assigned with x-ray 
evidence of involvement of two or more major joints; a 20 
percent rating is assigned with x- ray evidence of 
involvement of two or more major joints with occasional 
incapacitating exacerbations.  Id. 

The veteran's low back disability has been assigned a 40 
percent evaluation under Diagnostic Codes 5293 and 5243 
(intervertebral disc syndrome). 

Diagnostic Code 5292, applicable prior to September 26, 2003, 
assigns a maximum 40 percent evaluation for severe limitation 
of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).  

Diagnostic Code 5293, applicable prior to September 26, 2003, 
evaluates intervertebral disc syndrome either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
for chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

A 40 percent evaluation is assigned with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months; and a 60 percent 
evaluation is assigned with incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
Id.

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note (1).  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Id.  
When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Id.  Evaluate neurologic disabilities separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Id. at Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id. at Note (3).

Diagnostic Code 5295, applicable prior to September 26, 2003, 
assigns a maximum 40 percent evaluation for severe 
lumbosacral strain with listing of whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  

The revised schedular criteria for the rating of spine 
disabilities, effective from September 26, 2003, evaluates 
degenerative arthritis of the spine based on limitation of 
motion under the General Rating Formula for Disease and 
Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5242 (2007); See also Diagnostic Code 5003.  A 40 
percent evaluation is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine at 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  Id.  A 50 
percent evaluation is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  Id.  A 100 percent 
evaluation is assigned for unfavorable ankylosis of the 
entire spine.  Id.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is 0 to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id. at Note 2; see also Plate V.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  Id.  The combined range of motion range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  Id.  The normal ranges 
of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.

Under the Diagnostic Code 5243, effective September 26, 2003, 
a 40 percent evaluation is assigned with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months; and a 60 percent 
evaluation is assigned with incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).  
Intervertebral disc syndrome is to be evaluated either under 
the General Rating Formula for Disease and Injuries of the 
Spine or based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  Id.  

For purposes of evaluations under diagnostic code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note (1).  If intervertebral disc syndrome 
is present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  Id. at Note (2).

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2007).  Weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse are relevant factors in 
regard to joint disability.  38 C.F.R. § 4.45 (2007).  
Painful, unstable, or malaligned joints, due to a healed 
injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when evaluating a 
veteran's service-connected disability. 38 C.F.R. § 4.14 
(2007).  However, it is possible for a veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes; the 
critical element in permitting the assignment of several 
evaluations under various diagnostic codes is that none of 
the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 
62 (1994).

The medical evidence of record shows that the veteran's 
service-connected back disability has progressively worsened.  
The veteran now presents with degenerative changes at L5-S1, 
spondylolisthesis, spondylosis, chronic low back pain, and 
radiculopathy in the right lower extremity.  His back 
disability is manifested by chronic back pain with weekly 
flare-ups and limitation of motion in the lumbar spine with 
pain.  He receives epidural steroid injections for pain.  
Medical evidence of record, however, does not present a 
degree of disability that would warrant a higher evaluation 
under the applicable diagnostic codes during the duration of 
the appeal period. 

The veteran is currently in receipt of a 40 percent 
evaluation for spondylolisthesis L5-S1, possible old end 
plate fracture at L4, and degenerative joint disease and disc 
disease of the lumbar spine.  A 40 percent evaluation is the 
maximum available under Diagnostic Codes 5292 or 5295.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 5295 (2003).  
Therefore, an evaluation in excess of 40 percent is not 
warranted under those diagnostic codes.  

Medical evidence of record shows that the veteran's service-
connected back disability results in radiculopathy in the 
lower extremities.  The Board notes at the onset, that the 
veteran has been assigned a separate 10 percent evaluation 
for radiculopathy of the left lower extremity and a separate 
10 percent evaluation for radiculopathy of the right lower 
extremity, associated with his service-connected lumbar spine 
disability, under Diagnostic Code 5293-8520.  See 38 C.F.R. § 
4.27 (2007) (hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen).  The Board also notes that service connection has 
also been established for incontinence and erectile 
dysfunction as associated with the veteran's service-
connected low back disability.  However, service connection 
for these two disabilities was not established on the basis 
that they are separately ratable neurological manifestations 
of the veteran's low back disability.  The stated reason for 
establishing service connection was that the veteran's 
incontinence and erectile dysfunction are the result of 
medication taken for the veteran's service-connected low back 
disability.  See October 12, 2008 rating decision; see also 
August 2007 VA examination with October 2007 addendum.  Thus, 
the separately rated neurological manifestations of the 
veteran's service-connected low back disability are the 
service-connected bilateral radiculopathy.  Evaluations for 
radiculopathy of the left and right lower extremities are not 
currently on appeal, but are relevant in the evaluating 
service-connected spondylolisthesis L5-S1, possible old end 
plate fracture at L4, and degenerative joint disease and disc 
disease of the lumbar spine, and thus, relevant to the 
discussion below.  

As noted above, Diagnostic Code 5293, applicable prior to and 
from September 26, 2003, allows for separate evaluations for 
chronic orthopedic and neurologic manifestations, combined 
under 38 C.F.R. § 4.25 with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  Therefore, Diagnostic Code 5293 allows for the 
assignment of a 40 percent evaluation under Diagnostic Code 
5292, where current medical evidence clearly reflects severe 
limitation of motion of the lumbar spine, and separate 10 
percent ratings for radiculopathy of the left and right lower 
extremities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  Currently assigned ratings for limitation of motion 
of the lumbar spine and radiculopathy, combined under 38 
C.F.R. § 4.25 with evaluations for all other disabilities for 
which the veteran is currently service-connected, results in 
a 90 percent combined evaluation for compensation.  Id.  The 
Board notes that the veteran is currently service-connected 
for adjustment disorder with depressed mood; 
spondylolisthesis L5-S1, possible old end plate fracture at 
L4, and degenerative joint disease and disc disease of the 
lumbar spine; incontinence; tinnitus; radiculopathy of the 
right lower extremity; radiculopathy of the left lower 
extremity; right hip degenerative changes; bilateral hearing 
loss; left sided testicle varicocele; and erectile 
dysfunction.  

The Board has considered whether the veteran's service-
connected back disability has resulted in incapacitating 
episodes and the duration of any such episodes as described 
under Note (1) to Diagnostic Codes 5293 (effective prior to 
Sept. 26, 2003) and Diagnostic Code 5243 (effective from 
Sept. 26, 2003).  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5293 (2003) and 5243 (2007).  A May 2007 VA examination 
described weekly flare-ups to a severe degree, however, 
flare-ups did not require complete days of bed rest or 
incapacity.  In contrast, the veteran's most recent August 
2007 VA examination shows that the veteran had 
"incapacitating episodes" at least weekly, about 50 times 
in the last year, with each episode lasting at least one day.  
Therefore, the Board finds that a higher 60 percent 
evaluation may also be assignable under Diagnostic Code 5293 
(2003) or Diagnostic Code 5243 (2007) for incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  Id.  However, a 60 percent evaluation 
based on incapacitating episodes under Diagnostic Code 5293 
(2003) or Diagnostic Code 5243 (2007) may not be combined 
with separate evaluations for the neurological aspect of the 
veteran's service-connected back disability to include 
radiculopathy of the lower extremities.   

Diagnostic Code 5293 evaluates intervertebral disc syndrome 
either on incapacitating episodes or by combining separate 
evaluations under 38 C.F.R. § 4.25, whichever method results 
in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).  If the veteran were assigned a 60 percent 
evaluation under Diagnostic Code 5293, and 0 percent (non-
compensable) evaluations for radiculopathy of the left and 
right lower extremity; his 60 percent evaluation combined 
with all other disabilities for which the veteran is 
currently service-connected, would still result in a 90 
percent combined evaluation for compensation.  Thus, a higher 
evaluation would not be available to the veteran if he were 
rated 60 percent based on incapacitating episodes, rather 
than combining separate evaluations for chronic orthopedic 
and neurologic manifestations.  The Board notes that a 60 
percent evaluation is the maximum evaluation available under 
Diagnostic Code 5293 (2003) and Diagnostic Code 5243 (2007).  

For the period beginning September 26, 2003, Diagnostic Code 
5242 is applicable. However, absent evidence that reflects 
unfavorable ankylosis of the entire spine a higher 100 
percent evaluation is not warranted under Diagnostic Code 
5242.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2007).  
Although the veteran's most recent August 2007 VA examination 
reflects significant limitation of motion in the lumbar spine 
with pain, the entire spine was not shown to be in fixation.  
The examiner stated that the veteran did not have ankylosis 
of the cervical or thoracolumbar spine.  Therefore, the Board 
finds that a 100 percent evaluation is not warranted under 
Diagnostic Code 5242.

In light of the foregoing, the Board finds that an evaluation 
in excess of 40 percent is not warranted for 
spondylolisthesis L5-S1, possible old end plate fracture at 
L4, and degenerative joint disease and disc disease of the 
lumbar spine.  In making this determination, the Board has 
considered functional loss due to pain, weakness, 
fatigability, and incoordination.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss due to pain has been 
considered in the veteran's 40 percent evaluation under 
Diagnostic Code 5293.  Even with consideration of the 
veteran's pain, weakness, incoordination, or fatigability, he 
is not shown to exhibit symptomatology required for a higher 
evaluation under the applicable provisions of the Rating 
Schedule. 

2.  Adjustment Disorder

The veteran is currently assigned a 50 percent disability 
rating for adjustment disorder with depressed mood under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9434 (2007).  
A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent disability rating is assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability rating is assigned total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, or for the veteran's own occupation or name.  
Id.

In determining the level of impairment under 38 C.F.R. § 
4.130, a rating specialist is not restricted to the symptoms 
provided under the diagnostic code, and should consider all 
symptoms which affect occupational and social impairment, 
including those identified in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to those listed in that diagnostic code, the 
appropriate, equivalent rating is assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
ranging from 1 to 100, reflect "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); See also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  GAF codes from 71 to 80 reflect transient 
symptoms, if present, and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family arguments); resulting in no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind school work).  DSM-IV at 
46-47.  GAF scores from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Id.  Scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
inability to keep a job).  Id.  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech which is at times illogical, obscure, or 
irrelevant) or major impairment in several areas such as work 
or school, family relations, judgment, thinking, or mood 
(e.g., a depressed patient who avoids friends, neglects 
family, and is unable to do work).  Id.  

In applying the above criteria, the Board notes that when it 
is not possible to separate the effects of the service-
connected disability from a nonservice-connected disability, 
such signs and symptoms shall be attributed to the service-
connected disability.  See 38 C.F.R. § 3.102 (2007); 
Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded 
from differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.)

The Board finds that the veteran's overall disability picture 
is most consistent with a 50 percent rating for adjustment 
disorder with depressed mood.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2007).  VA treatment records reflect 
diagnoses of depression, dysthymia, and major depressive 
disorder.  The Board notes that the veteran also carries a 
diagnosis of PTSD, for which service connection has not been 
established.  See February 27, 2008 rating decision.  
However, to the extent that the record does not contain 
competent medical evidence that separates the manifestations 
of the service-connected depression symptoms from nonservice-
connected PTSD symptoms, such signs and symptoms shall be 
attributed to his service-connected disability.  See 38 
C.F.R. § 3.102 (2007); Mittleider v. West, 11 Vet. App. 181 
(1998).  The record shows that veteran's psychiatric symptoms 
result in occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
disturbances of mood and difficulty in establishing and 
maintaining effective work and social relationships.  The 
veteran's adjustment disorder is shown by the record to 
result in a chronic depressed mood with a pessimistic 
attitude and sleep disturbance.  The veteran's motor function 
has been noted to be slow or retarded, and at other times to 
be agitated.  The veteran has also presented with 
irritability.  

The Board finds that a higher 70 percent evaluation is not 
warranted where the veteran is not shown to have occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood.  Psychiatric examinations show that the veteran has 
been able to maintain full time employment.  An October 2006 
VA examination shows that the veteran was very conscientious 
about his teaching, and received additional certification for 
his level of excellence in teaching.  Although a July 2007 
private examiner found that the veteran had marital 
difficulties and did not socialize outside the house, the 
October 2006 VA examiner found that the veteran had been 
married for 21 years, had a good support system, and had 
friends.  Mental status examinations do not reflect 
impairment in judgment or thinking.  Although a July 2007 
private psychological evaluation reflects a higher degree of 
severity of symptomatology, the examination still shows that 
the veteran's disability was largely characterized by 
anxiety, depression, and difficulty with sleep.  Dr. M.C.'s 
assessment of failing judgment is not supported by VA 
outpatient treatment reports and the October 2006 VA 
examination.   The October 2006 VA examiner found that the 
veteran's depressive symptoms were mild and had not affected 
his ability to teach.  The VA examiner also indicated that 
the veteran's symptoms did not result in deficiencies in 
judgment, thinking, family relations, work, or mood.  

Further, medical evidence of record does not reflect 
symptomatology as described for a 70 percent evaluation.  See 
38 C.F.R. § 4.130, Diagnostic Code 9434 (2007).  Mental 
status examination show that the veteran denied suicidal 
ideation, there were no obsessional rituals noted, speech was 
normal, thought processes were intact, and the veteran was 
able to maintain his personal appearance and hygiene.  
Difficulty in adapting to stressful circumstances was not 
indicated by the medical record.  The Board notes that while 
the veteran is shown to have near-continuous depression, his 
depression is not shown to affect his ability to function 
independently, appropriately, and effectively.  While Dr. 
M.C. indicated that the veteran did not socialize, evidence 
of record does not show that he is unable establish and 
maintain effective relationships.  The veteran was noted 
during the October 2006 VA examination to have been married 
for 21 years.  

The veteran has been assigned GAF scores ranging from 47 to 
66, indicating mild to serious symptoms; however, the 
majority of the veteran's GAF scores shown in VA outpatient 
treatment reports were at 50.  A GAF score of 50 reflects 
serious symptoms or any serious impairment in social and 
occupational functioning, and is consistent with the 
veteran's PTSD symptomatology as shown on examination.  See 
DSM-IV at 46-47.  The Board finds that the veteran's GAF 
score is consistent with is assigned 50 percent evaluation.  
As noted above, evidence does not reflect major impairment in 
several areas such as work, family relations, judgment, 
thinking, or mood.  The veteran is shown to have major 
impairment in mood, characterized by his chronic depression 
and psychomotor retardation and chronic sleep impairment.     
The veteran, however, is not shown to have major impairment 
in work, family relations, judgment, and thinking.  The 
record shows that the veteran has worked full-time as a 
teacher for years.  Despite difficulties with low energy or 
mood, the veteran is not shown to have major impairment in 
work.  Mental status examinations do not reflect major 
impairment in judgment and thinking.  Finally, the Board 
notes that the GAF score, a factor in evaluating the 
veteran's claim, is not dispositive.   

The veteran's adjustment disorder with depression is not 
shown to result in total occupational and social impairment 
to warrant a 100 percent evaluation. See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).   As previously noted, VA and 
private psychiatric evaluations show that the veteran is 
employed full-time, and has been working at the same job as a 
teacher for a number of years.  Further, the veteran has not 
been shown to exhibit symptoms described for a 100 percent 
evaluation such as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss, 
to warrant a 100 percent evaluation.  Id. 

In light of the forgoing, the Board finds that an evaluation 
is excess of 50 percent is not warranted for adjustment 
disorder with depression.


D.  Conclusion

The Board has considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the veteran's disabilities have not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
have not necessitated frequent periods of hospitalization, 
and have not otherwise rendered impractical the application 
of the regular schedular standards utilized to evaluate the 
severity of the disability.  Thus, the Board finds that the 
requirements for referral of the case for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) have not been met. 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

The preponderance of the evidence is against finding that the 
veteran's spondylolisthesis L5-S1, possible old end plate 
fracture at L4, and degenerative joint disease and disc 
disease warrants a higher rating evaluation.  The 
preponderance of the evidence is against finding that the 
veteran's adjustment disorder with depressed mood warrants a 
higher rating evaluation.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.




ORDER

An increased evaluation for spondylolisthesis L5-S1, possible 
old end plate fracture at L4, and degenerative joint disease 
and disc disease, in excess of 40 percent, is denied. 

An initial evaluation for adjustment disorder with depressed 
mood, in excess of 50 percent, is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


